DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-188335 (“JP’335”). 1
	Claims 1 and 6:  JP’335 teaches a crystal laminate comprising a crystal of an alkaline earth metal titanate, namely barium titanate and strontium titanate; the crystal is a cubic crystal, has a primary particle diameter of 1 to 20 nm, which is well within the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-188335 (“JP’335”) in view of Dutta (“Hydrothermal Synthesis of Tetragonal barium titanate”) and MAJIMA et a. (US 2016/0001268).
	Claim 1:  JP’335 teaches method of making a crystal laminate of an alkaline earth metal titanate, i.e. barium titanate and strontium titanate, comprising subjecting a mixture of titanium complex and a barium-source compound to a hydrothermal reaction (JP’335, para. 0028 and 0035).   By using titanium complex, several steps are required to arrive at the crystal laminate of barium titanate and strontium titanate (See JP’335, Examples 1-5).  Dutta shows that barium titanate can be easily produced by hydrothermal synthesis using titanium oxide and a barium-source compound and no unreacted reactants are present once the reaction is completed (Dutta, page 844, left column, first paragraph).  However, although Dutta shows an easy and efficient way to make titanate from titanium dioxide, Dutta fails to show how to arrive at the ordered 2 as the source for barium (Dutta, page 844, right column, second paragraph) and since the Ba(OH)2 is also the barium source in JP’335 (para. 0029), it is necessarily inherent that the resulted crystals have a primary particle diameter of 200 nm which is within the claimed range of 500 nm or less.  The laminate is layered with an orientation in a [100] plane direction (See JP’335, para. 0033 & 0039).
	Claims 2, 3 and 5:  The titanium oxide mesocrystal taught by Majima has an average width of up to 1 micron, a thickness of 50 nm ore more and specific surface area (SSA) of 10m2/g or more (Majima, para. 0020 & 0105); therefore, it is expected that the crystal laminate derived from the titanium oxide mesocrystals of Majima would have an average width of 1 micron or more, an average thickness larger than 50 nm and an SSA of 10m2/g or higher.
	Claims 4, 6 and 7:  As the method of forming the crystal laminate is identical to the claimed process which comprises a hydrothermal reaction comprising titanium oxide mesocrystal and Ba(OH)2 (see claim 1 above), it is expected that the resulted laminate would exhibit average size of the crystals on the surface being larger than that of the 
	Claim 8:  Dutta shows that barium titanate crystals with diameter about 200 nm can be made with Ba(OH)2 as the source for barium (Dutta, page 844, right column, second paragraph), and since the Ba(OH)2 is also the barium source in JP’335 (para. 0029), it is expected that the resulted barium titanate crystals to have an average primary particle diameter of 200 nm, which is within the claimed range of 50 nm or more.
	Claim 9:  JP’335 teaches method of making a crystal laminate of an alkaline earth metal titanate, i.e. barium titanate and strontium titanate, comprising subjecting a mixture of titanium complex and a barium-source compound to a hydrothermal reaction (JP’335, para. 0028 and 0035).   By using titanium complex, several steps are required to arrive at the crystal laminate of barium titanate and strontium titanate (See JP’335, Examples 1-5).  Dutta shows that barium titanate can be easily produced by hydrothermal synthesis using titanium oxide and a barium-source compound and no unreacted reactants are present once the reaction is completed (Dutta, page 844, left column, first paragraph).  However, although Dutta shows an easy and efficient way to make titanate from titanium dioxide, Dutta fails to show how to arrive at the ordered nanocrystal structure of JP’335.  This deficiency is cured by the teaching of Majima.  Majima teaches titanium-oxide mesocrystals (Majima, para. 0008, 0020 and Examples 1-3).   Thus, the PHOSITA would be motivated to utilize titanium-oxide mesocrystals of Majima in place of the titanium complex of JP’335 method in order to directly produce the titanate crystal laminate by hydrothermal reaction taught by Dutta without having to go through the multiple steps of collecting the resulting nanocrystals, wetting and arranging the nanocrystals to form the crystal laminate according to the method taught in JP’335.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



January 15, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 Any reference not furnished with this Office Action has been provided by Applicant.